Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 22nd, 2022 has been entered. 

Response to Arguments
35 USC 102 rejections of claims 1, 2, and 6-8:
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 10, Par. 2, with respect to the rejection(s) of claims 1, 2, and 6-8 under Lim (US 2014/0355227) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sekiguchi (JP 2013195458, as evidenced by the machine translation).

35 USC 102 rejections of claims 10 and 16: 
Applicant's arguments filed August 9th, 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that Lim (US 2014/0355227) does not teach “a light redirecting element that overlaps peripheral pixels in the array of pixels and that redirects light from the peripheral pixels to the planar sidewall surface”. Examiner respectfully disagrees and directs attention to Par. 66 of Lim ([0066], “display area DA passes through the second point P2 to face the vertical part 36, an image presented in at least a portion facing the vertical part 36 may not be refracted substantially parallel to the image exiting the flat part 35 of the cover window 302”), which shows that the 36, a section of 40, redirects light from the periphery to the planar sidewall surface. 
Therefore, examiner maintains the rejections.

35 USC 103 rejections of claims 17 and 19:
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 12, Par. 3, with respect to the rejection(s) of claims 17 and 19 under Lim (US 2014/0355227) in view of Watanabe (US 2012/0069273) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sekiguchi (JP 2013195458, as evidenced by the machine translation).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2014/0355227).
Regarding claim 10, Lim discloses an electronic device (Fig. 9), comprising:
a housing (19);
electrical components (15) in an interior of the housing (as shown in Fig. 9);
a display (10) having an array of pixels configured to emit light ([0037], “The display unit 20 may include a plurality of pixels (not shown), as well as may be configured to combine light emitted from the plurality of pixels to display an image”);
a display cover layer (302) that overlaps the display and that is coupled to the housing (as shown in Fig. 9, 302 is connected to 19), wherein the display cover layer has a planar sidewall surface (36) with a surface normal that is perpendicular to a surface normal of the display (as shown in Fig. 9); and
a light redirecting element (40) that overlaps peripheral pixels in the array of pixels and that redirects light from the peripheral pixels to the planar sidewall surface (as shown in Fig. 9, 40 overlaps display 10 at the periphery, [0066], “display area DA passes through the second point P2 to face the vertical part 36, an image presented in at least a portion facing the vertical part 36 may not be refracted substantially parallel to the image exiting the flat part 35 of the cover window 302”).
Regarding claim 16, Lim further discloses wherein the light redirecting element comprises an optical layer selected from the group consisting of: a hologram layer, a grating layer, and a layer of lenses ([0058], “the cover window 302 may include a lens unit 40 in one or more portions (e.g., left and right edges) thereof”, examiner interprets to mean that there is a set of lenses (left and right)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0355227) in view of Sekiguchi (JP 2013195458, as evidenced by the machine translation).
Regarding claim 1, Lim discloses an electronic device (Fig. 9), comprising:
a housing (19);
electrical components (15) in an interior of the housing (as shown in Fig. 9);
a display (10) having an array of pixels configured to emit light ([0037], “The display unit 20 may include a plurality of pixels (not shown), as well as may be configured to combine light emitted from the plurality of pixels to display an image”); and
a planar display cover layer (302) that overlaps the array of pixels and that is coupled to the housing (as shown in Fig. 9, 302 is connected to 19), the planar display cover layer comprises a light redirecting element (40) selected from the group consisting of: a refractive light redirecting element and a diffractive light redirecting element ([0065], “An image presented in at least a portion of the display area DA facing the lens unit 40 may be refracted, and, thereby, directed”), wherein the planar display cover layer has edges and wherein the light redirecting element is adjacent to at least one of the edges (as shown in Fig. 9, 40 is adjacent to an edge of 302).
Lim does not specifically disclose wherein the planar display cover layer has a surface with a rounded portion facing the display, a light redirecting element on the rounded portion of the surface. 
However Sekiguchi, in the same field of endeavor because both teach an electronic device, teaches wherein the planar display cover layer (Fig. 7, 20A) has a surface with a rounded portion facing the display (as shown in Fig. 7, the area comprising 23A has a rounded portion), a light redirecting element on the rounded portion of the surface (23A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim with the wherein the planar display cover layer has a surface with a rounded portion facing the display, a light redirecting element on the rounded portion of the surface as taught by Sekiguchi, for the purpose of improving the light diffusion coming from the display. 
Regarding claim 2, modified Lim teaches as is set forth in claim 1 rejection above and Lim further discloses wherein the light redirecting element (40) comprises a light redirecting element selected from the group consisting of: a hologram, a grating, and a set of lenses ([0058], “the cover window 302 may include a lens unit 40 in one or more portions (e.g., left and right edges) thereof”, examiner interprets to mean that there is a set of lenses (left and right)).
Regarding claim 3, modified Lim teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the light redirecting element comprises Fresnel lenses.
However Sekiguchi, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the light redirecting element (Fig. 3, 221 and 231) comprises Fresnel lenses ([0008], “wherein the light incident side lens array portion (23A to 23D) corresponds to a partial shape of a linear Fresnel lens, and the light incident side unit lens (231) has a lens surface (232) and a non-lens surface (233)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim in view of Sekiguchi with the wherein the light redirecting element comprises Fresnel lenses as taught by Sekiguchi, for the purpose of improving the light diffusion coming from the display. 
Regarding claim 6, modified Lim teaches as is set forth in claim 1 rejection above and Lim further discloses wherein the light redirecting element (40) has a side facing the display with a curved cross-sectional profile (as shown in Fig. 9, 40 has a curved cross-sectional profile).
Regarding claim 7, modified Lim teaches as is set forth in claim 1 rejection above and Lim further discloses wherein the display comprises a flexible display ([0058], “a flexible display panel 10”) with a bent peripheral portion (as shown in Fig. 9, 10 is bent at the periphery).
Regarding claim 8, modified Lim teaches as is set forth in claim 1 rejection above and Lim further discloses wherein the display comprises a bent peripheral portion (as shown in Fig. 9, 10 is bent at the periphery), wherein the light redirecting element has a curved cross-sectional profile (as shown in Fig. 9, 40 has a curved cross-sectional profile), and wherein the light redirecting element comprises lenses ([0058], “the cover window 302 may include a lens unit 40 in one or more portions (e.g., left and right edges) thereof”, examiner interprets to mean that there is a set of lenses (left and right)).
Regarding claim 9, modified Lim teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the planar display cover layer has opposing outer and inner sides, wherein the light redirecting elements include a first light redirecting element on the inner side and a second light redirecting element on the outer side that are configured to form an afocal system, wherein the first light redirecting element comprises a light redirecting element selected from the group consisting of: a hologram, a grating, and a set of lenses, and wherein the second light redirecting element comprises a light redirecting element selected from the group consisting of: a hologram, a grating, and a set of lenses.
However Sekiguchi, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the planar display cover layer (Figs. 3-6, 20A) has opposing outer and inner sides (as shown in Figs. 3-6), wherein the light redirecting elements include a first light redirecting element on the inner side (231) and a second light redirecting element on the outer side (221) that are configured to form an afocal system (as shown in Fig. 6), wherein the first light redirecting element comprises a light redirecting element selected from the group consisting of: a hologram, a grating, and a set of lenses (231 is a Fresnel lens), and wherein the second light redirecting element comprises a light redirecting element selected from the group consisting of: a hologram, a grating, and a set of lenses (221 is a Fresnel lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim in view of Sekiguchi with the wherein the planar display cover layer has opposing outer and inner sides, wherein the light redirecting elements include a first light redirecting element on the inner side and a second light redirecting element on the outer side that are configured to form an afocal system, wherein the first light redirecting element comprises a light redirecting element selected from the group consisting of: a hologram, a grating, and a set of lenses, and wherein the second light redirecting element comprises a light redirecting element selected from the group consisting of: a hologram, a grating, and a set of lenses as taught by Sekiguchi, for the purpose of improving the light diffusion coming from the display. 
Regarding claim 15, Lim discloses as is set forth in claim 10 rejection above but does not specifically disclose further comprising a light redirecting element on the planar sidewall surface.
However Sekiguchi, in the same field of endeavor as Lim because they both teach an electronic device, teaches further comprising a light redirecting element on the planar sidewall surface (Fig. 8, 30, reflective layer 30 would redirect light directed towards a planar sidewall surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim with the further comprising a light redirecting element on the planar sidewall surface as taught by Sekiguchi, for the purpose of improving the light diffusion coming from the display. 
Regarding claim 17, Lim discloses an electronic device (Fig. 9), comprising:
a housing (19); 
electrical components (15) in an interior of the housing (as shown in Fig. 9);
a display (10) having an array of pixels configured to emit light ([0037], “The display unit 20 may include a plurality of pixels (not shown), as well as may be configured to combine light emitted from the plurality of pixels to display an image”) and having a bent peripheral portion (as shown in Fig. 9, the display has a bent peripheral portion);
a display cover layer (302) that overlaps the display and that is coupled to the housing (as shown in Fig. 9, 302 is connected to 19), wherein the display cover layer has opposing inner and outer surfaces (as shown in Fig. 9), wherein the outer surface has a peripheral portion with a curved cross-sectional profile (as shown in Fig. 9), wherein the inner surface has a peripheral portion with a curved cross-sectional profile (as shown in Fig. 9).
Lim does not specifically disclose wherein the peripheral portion of the inner surface with the curved cross-sectional profile is configured to form lens elements that redirect light emitted from peripheral pixels in the array of pixels.
However Sekiguchi, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the peripheral portion of the inner surface with the curved cross-sectional profile (Fig. 7, 23A) is configured to form lens elements that redirect light emitted from peripheral pixels in the array of pixels (as shown in Fig. 7, the light is redirected by the lens elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim in view of Sekiguchi with the wherein the peripheral portion of the inner surface with the curved cross-sectional profile is configured to form lens elements that redirect light emitted from peripheral pixels in the array of pixels as taught by Sekiguchi, for the purpose of improving the light diffusion coming from the display. 
Regarding claim 18, modified Lim teaches as is set forth in claim 17 rejection above but does not specifically disclose wherein the lens elements comprise Fresnel lens elements.
However Sekiguchi, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the lens elements (Fig. 3, 221 and 231) comprise Fresnel lens elements ([0008], “wherein the light incident side lens array portion (23A to 23D) corresponds to a partial shape of a linear Fresnel lens, and the light incident side unit lens (231) has a lens surface (232) and a non-lens surface (233)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim in view of Sekiguchi with the wherein the lens elements comprise Fresnel lens elements as taught by Sekiguchi, for the purpose of improving the light diffusion coming from the display. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0355227) in view of Sekiguchi (JP 2013195458, as evidenced by the machine translation), further in view of Watanabe (US 2012/0069273).
Regarding claim 4, modified Lim teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the light redirecting element comprises lenticular lenses.
However Watanabe, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the light redirecting element (Fig. 15, 80) comprises lenticular lenses ([0090], “As the light diffusion structure 60H having anisotropy in the light diffusion degree, a lenticular lens is usable”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim in view of Sekiguchi with the wherein the light redirecting element comprises lenticular lenses as taught by Watanabe, for the purpose of improving light diffusion at the edge of the display.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0355227) in view of Sekiguchi (JP 2013195458, as evidenced by the machine translation), further in view of Moon (KR 20160139127, as evidenced by the machine translation).
Regarding claim 5, modified Lim teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the light redirecting element has round lenses.
However Moon, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the light redirecting element (Fig. 8, 710) has round lenses (as shown in Fig. 8, 710 has round lenses as the light redirecting elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim in view of Sekiguchi with the wherein the light redirecting element has round lenses as taught by Moon, for the purpose of improving the diffusion of light. 
Regarding claim 20, modified Lim teaches as is set forth in claim 17 rejection above but does not specifically disclose wherein the lens elements have round outlines.
However Moon, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the lens elements (Fig. 8, 710) have round outlines (as shown in Fig. 8, 710 has round lenses as the light redirecting elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim in view of Sekiguchi with the wherein the lens elements have round outlines as taught by Moon, for the purpose of improving the diffusion of light. 


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0355227) in view of Watanabe (US 2012/0069273).
Regarding claim 11, Lim discloses as is set forth in claim 10 rejection above but does not specifically disclose wherein the display cover layer has an inner side and wherein the light redirecting element is at the inner side.
However Watanabe, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the display cover layer (Figs. 14-15, 20) has an inner side (as shown in Fig. 14) and wherein the light redirecting element is at the inner side (as shown in Figs. 14-15, the light redirecting element is at an inner side of the display cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim with the wherein the display cover layer has an inner side and wherein the light redirecting element is at the inner side as taught by Watanabe, for the purpose of protecting the light redirecting element. 
Regarding claim 12, modified Lim teaches as is set forth in claim 11 rejection above and Lim further discloses wherein the light redirecting element is formed from portions of the display cover layer (as shown in Fig. 9, 40 is formed from the periphery of the display cover layer).
Regarding claim 13, Lim discloses as is set forth in claim 10 rejection above but does not specifically disclose wherein the light redirecting element is formed from a light redirecting layer that is attached to an inwardly facing surface of the display cover layer
However Watanabe, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the light redirecting element (Fig. 5, 60) is formed from a light redirecting layer (60) that is attached to an inwardly facing surface of the display cover layer (as shown in Fig. 5, 60 is attached to an inside facing surface of the display cover 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim with the wherein the light redirecting element is formed from a light redirecting layer that is attached to an inwardly facing surface of the display cover layer as taught by Watanabe, for the purpose of protecting the light redirecting element. 
Regarding claim 14, modified Lim teaches as is set forth in claim 13 rejection above and Lim further discloses wherein the inwardly facing surface of the display cover layer has a curved cross-sectional profile (as shown in Fig. 9, the inner surface 42 of the display cover has a curved cross-sectional profile).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0355227) in view of Sekiguchi (JP 2013195458, as evidenced by the machine translation), further in view of Watanabe (US 2012/0069273).
Regarding claim 19, modified Lim teaches as is set forth in claim 17 rejection above but does not specifically disclose wherein the lens elements comprises lenticular lenses.
However Watanabe, in the same field of endeavor as Lim because they both teach an electronic device, teaches wherein the lens elements (Fig. 15, 80) comprises lenticular lenses ([0090], “As the light diffusion structure 60H having anisotropy in the light diffusion degree, a lenticular lens is usable”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the electronic device of Lim in view of Sekiguchi with the wherein the lens elements comprises lenticular lenses as taught by Watanabe, for the purpose of improving light diffusion at the edge of the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        28 November 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872